Citation Nr: 0105474	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-21 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and W.C.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


REMAND

The veteran-appellant served on active duty from February 
1969 to November 1971.  He contends that he is unable to 
obtain or maintain employment due to his service-connected 
disabilities.  He is service-connected for post-traumatic 
stress disorder (PTSD), rated as 70 percent disabling; shell 
fragment wound, Muscle Group VII with retained fragment body, 
right forearm (major), rated as 10 percent disabling; and 
shell fragment wound with retained fragment body, right hand, 
and scar shell fragment wound, right thigh, each rated as 
noncompensable.  The combined schedular evaluation is 70 
percent.  The veteran also has nonservice-connected 
disabilities.  

A VA psychiatric examination was conducted in July 1998.  The 
diagnosis on Axis I was PTSD.  The examiner indicated that 
the veteran's Global Assessment of Functioning in light of 
that disorder was 45.  Although the veteran denied suicidal 
ideation at the time of the 1998 examination, at his January 
2001 travel Board hearing, he testified to having suicidal 
thoughts constantly.  He also testified at his 2001 travel 
Board hearing that he receives ongoing treatment at the VA 
outpatient clinic for his service-connected and non service-
connected disabilities.  

VA has the duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran includes obtaining medical records 
and medical examinations where indicated by the facts and 
circumstances of an individual case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  In order to clarify the veteran's 
disability picture, the Board concludes that the veteran's 
recent medical records should be obtained and that he should 
be afforded another VA psychiatric examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(2000), the Board determines that further development of the 
evidence is needed and, therefore, remands the matter to the 
RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
treated him for his service-connected 
disabilities since September 1998, the 
date of the most recent clinical evidence 
of record.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records and 
associate them with the claims folder.  

2.  The RO should schedule the veteran 
for a psychiatric examination to 
determine the extent of his service-
connected PTSD.  All indicated tests and 
studies should be performed.  The 
examiner is requested to comment on the 
functional and industrial impairment 
caused exclusively by the veteran's 
service-connected PTSD, and only that 
service-connected disorder.  The examiner 
should also comment as to whether the 
veteran's PTSD in conjunction with his 
service-connected shell fragment wounds 
in and of themselves renders the veteran 
unable to secure or follow a 
substantially gainful occupation.  If the 
examiner is unable to distinguish the 
occupational impact of the veteran's 
nonservice-connected disorders from the 
veteran's service-connected disorders, 
the examiner should so state that 
opinion.  Reasons and bases for all 
opinions are to be included.  The claims 
folder must be made available to the 
examiner for review. 

4.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issue of a total rating 
based on individual unemployability.

If the benefit sought is denied, then the appellant and his 
representative should be provided a supplemental statement of 
the case which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



